Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-11 are cancelled herein.
	Claims 15, 16, and 18 were previously cancelled.
	Claims 12-14, 17, and 19 are allowed herein.  
The application has been amended as follows: 
Claim 1. (Cancelled)
Claim 2. (Cancelled)
Claim 3. (Cancelled)
Claim 4. (Cancelled)
Claim 5. (Cancelled)
Claim 6. (Cancelled)
Claim 7. (Cancelled)
Claim 8. (Cancelled)
Claim 9. (Cancelled)
Claim 10. (Cancelled)
Claim 11. (Cancelled)

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: Applicant’s amendments filed 11/03/2021 distinguish the claims over the closest prior art, which remains Park et al (J Ginseng Res).  While the prior art teaches a Panax ginseng composition that is microwaved for 60 minutes at 150oC at 20atm, the amendments have limited the temperature range as well as adding a pH range for the composition, wherein Applicant has provided data in the specification that indicates the criticality of the identified parameters for achieving the particular extract with the weight ratios identified.  Further, claims 1-11 are cancelled herein as they were directed to a non-elected group that was not subject to rejoinder.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611